Citation Nr: 0842245	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of 3rd metatarsal fracture, left foot.  

4.  Entitlement to an initial compensable evaluation for 
residuals of fusion of left small finger, proximal 
interphalangeal (PIP) joint, left hand.  

5.  Entitlement to an initial compensable evaluation for 
sinusitis.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1983 to March 
1987.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

The RO also certified for appeal a claim of entitlement to 
service connection for alcohol abuse.  However, that claim 
has not been perfected for appellate review.  After the RO 
denied this claim and others by rating decision dated 
December 2004, the veteran initiated an appeal of the denial.  
The RO then submitted a statement of the case in response, 
but the veteran did not perfect his appeal of this particular 
claim by mentioning it in the VA Form 9 (Appeal to Board of 
Veterans Appeals) the RO subsequently received.  The RO then 
issued multiple supplemental statements of the case listing 
such claim as an issue on appeal, but the veteran never 
submitted any documentation that could be construed as a 
substantive appeal sufficient to perfect the claim.  It is 
thus not now before the Board for appellate review.    

The RO did not certify for appeal the claim of entitlement to 
an initial evaluation in excess of 10 percent for residuals 
of a left shoulder injury.  The Board, however, has included 
this claim as part of the veteran's appeal.  The Board's 
action in this regard is necessary given the procedural 
evidence of record, discussed below in the REMAND section of 
this decision.

In a VA Form 9 received in February 2005 and a written 
statement received in March 2005, the veteran requested a 
hearing before the Board.  The RO subsequently acknowledged 
this request and informed the veteran of the date of his 
scheduled hearing.  In a written statement received in April 
2008, however, the veteran indicated that he was unable to 
attend the hearing and asked that his claim be forwarded to 
the Board.  The Board thus deems the veteran's hearing 
request withdrawn.

The Board addresses the claims of entitlement to service 
connection for asthma and bipolar disorder and entitlement to 
an initial evaluation in excess of 10 percent for residuals 
of a left shoulder injury in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Prior to October 4, 2004, the veteran's left foot 
disability manifested as pain and was no more than mildly 
disabling.  

3.  Since October 4, 2004, including during flare-ups and 
after repetitive use, the veteran's left foot disability has 
manifested as tenderness, limitation of motion, and edema, 
involved a slight foot drop, and been no more than moderately 
disabling.  

4.  The veteran is right handed.

5.  Since discharge from service, the veteran's left hand 
disability has involved a fused or fixed left little finger, 
which causes minimally disabling diminished motion, but does 
not interfere with the overall function of the veteran's left 
hand, affect another finger on that hand, or warrant 
amputation.  

6.  Since discharge from service, the veteran's sinusitis has 
necessitated intermittent treatment, but has not resulted in 
three to six non-incapacitating or one to two incapacitating 
episodes yearly.

7.  No disability picture at issue in this appeal is so 
exceptional or unusual with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of 3rd metatarsal 
fracture, left foot, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2008).

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of fusion of left small finger, PIP 
joint, left hand, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5227 (2008).

3.  The criteria for entitlement to an initial compensable 
evaluation for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.97, Diagnostic 
Code 6513 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated April 2004 and June 2008, the first 
sent before initially deciding those claims in a rating 
decision dated in December 2004.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the veteran in 
March 2006, October 2007 and February 2008, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to send 
to VA all requested evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
claims, including service medical records and post-service VA 
and private treatment records.  With regard to identified 
treatment records from the VA Medical Center in Dallas, 
Texas, dated from 1987 to 2003, however, VA personnel 
submitted records dated from March 1987 to April 1987 and 
responded negatively to the RO's three attempts at obtaining 
the remainder of such records.    

The RO also conducted medical inquiry in support of the 
veteran's claims by affording the veteran VA examinations in 
support of his claims for increased evaluations.  The veteran 
does not now assert that the reports of these examinations 
are inadequate to decide these claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to increased evaluations for 
left foot and left hand disabilities and sinusitis.  He 
asserts that the evaluations initially assigned these 
disabilities do not accurately reflect the severity of his 
left foot, left hand and sinus symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

A.  Left Foot

The veteran asserts that his left foot disability manifests 
as swelling and constant pain, symptoms that warrant the 
assignment of an initial evaluation in excess of 10 percent.  

The RO has evaluated the veteran's left foot disability as 10 
percent disabling pursuant to DC 5284, which governs ratings 
of foot injuries.  This DC provides that a 10 percent 
evaluation is assignable for a moderate injury.  A 20 percent 
evaluation is assignable for a moderately severe injury.  A 
30 percent evaluation is assignable for a severe injury.  38 
C.F.R. § 4.71a, DC 5284 (2008).  A 40 percent evaluation is 
assignable with actual loss of use of the foot.  38 C.F.R. § 
4.71a, DC 5284, Note (2008).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left foot 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation during any period of 
time at issue in this appeal.    

During service, in April 1984, the veteran injured his left 
foot when he fell five feet off of a cliff and landed on his 
left foot.  This injury, which caused swelling, necessitated 
treatment with ice, a splint and crutches and limited duty.  
X-rays showed a slightly displaced fracture of the left 3rd 
distal metatarsal.  Later that month while using crutches, he 
veteran fell again causing swelling, bruising and tenderness.  
Medical personnel issued a splint.  Two days later, the 
veteran noticed early pressure sores, which required a 
replacement of the splint.  By the end of May 1984, medical 
personnel noted that the veteran's left foot was clinically, 
but not radiologically, healed, and recommended abstaining 
from running.  On examination conducted in February 1987, an 
examiner noted that the veteran had fully recovered following 
his foot injury.

Following discharge, the veteran occasionally reported or 
sought treatment for, or medical personnel noted a history 
of, left foot pain or arthritis (not based on x-rays).  In 
addition, in October 2004, November 2004, the veteran 
underwent VA examinations of his left foot.  During such 
examinations, the veteran reported left foot pain, worse in 
cold, damp weather, an inability to dorsiflex after walking 
for a prolonged period of time, and a tendency to stump his 
left foot due to left ankle weakness and a slight foot drop.  

During the October 2004 examination, an examiner, a 
physician, noted tenderness, full dorsiflexion, plantar 
flexion from 0 to 35 degrees, edema in the left ankle and 
foot, and pulses of 1/4 (dorsalis pedis) and 2/4 (posterior-
tibial bilaterally).  He indicated that the veteran walked 
with a limp on the left, that the left foot deviated 
laterally 25 degrees as he walked, and that there was a 20 
percent decrease in dorsiflexion of the left foot and a 
slight foot drop with ambulation.  He also noted that there 
was no additional limitation following repetitive use or 
during flare-ups.  X-rays showed calcaneal spurs, but no 
fracture.  The examiner characterized the veteran's left foot 
disability as moderately disabling with left ankle and foot 
pain and mild foot drop, but no progression.  

During the November 2004 examination, the examiner, a 
physician's assistant, noted tenderness over the affected 
joints, but no other abnormalities.  The veteran had full 
range of dorsiflexion and plantar flexion.  See 38 C.F.R. § 
4.71, Plate II (2008) (noting ankle dorsiflexion from 0 to 20 
degrees as normal and ankle plantar flexion from 0 to 45 
degrees as normal).  The examiner characterized residuals of 
the veteran's left foot disability as minimally disabling and 
indicated that the weakness the veteran felt when ambulating 
long distances was not related to the previous fracture.  

During an April 2007 VA examination of another medical 
condition, the veteran reported that chronic right knee 
instability necessitated the use of a cane.  The examiner 
confirmed such use and noted a mildly antalgic gait favoring 
the right leg.  During VA outpatient treatment visits dated 
in 2008, medical personnel noted that the veteran had fallen 
eight times during the prior two weeks due to his right ankle 
and knee giving out.  They also noted that the veteran had a 
history of a right ankle fracture.  

Clearly, the veteran has multiple problems with his legs, not 
all of which result from his in-service left foot injury, and 
the aforementioned evidence conflicts regarding the severity 
of the problems that do result from the injury.  With regard 
to severity, the Board places the greatest evidentiary weight 
on the opinion of the VA physician who evaluated the veteran 
in October 2004 and found residuals of the injury to be 
moderate.  This physician is more competent and has more 
medical training than the physician's assistant who opined 
that the residuals were less severe.  

In sum, prior to October 4, 2004, the veteran's left foot 
disability manifested solely as pain and was no more than 
mildly disabling.  Mildly disabling pain is contemplated in 
the 10 percent evaluation assigned the veteran's left foot 
disability during this time period.  In the absence of 
evidence of additional symptomatology during this time 
period, a higher initial evaluation may not be assigned under 
any pertinent DC or regulation.  

Since October 4, 2004, including during flare-ups and after 
repetitive use, the veteran's left foot disability has 
manifested as tenderness, limitation of motion, and edema, 
has involved a slight foot drop, and has been no more than 
moderately disabling.  These moderately disabling symptoms 
are contemplated in the 10 percent evaluation assigned the 
veteran's left foot disability during this time period.  In 
the absence of evidence of additional, moderately severe 
symptomatology, a higher initial evaluation may not be 
assigned under DC 5284.  

B.  Left Hand

The veteran asserts that his left little finger is unusable, 
thereby entitling him to a compensable evaluation.  

The RO has evaluated the veteran's left hand disability as 
noncompensably (0 percent) disabling pursuant to DC 5227, 
which governs ratings of ankylosis of the ring and little 
fingers.  This DC provides that a 0 percent evaluation is 
assignable for unfavorable or favorable ankylosis.  38 C.F.R. 
§ 4.71a, DC 5227 (2008).  A 0 percent evaluation is also 
assignable under DC 5230 for limitation of motion of the ring 
or little finger.  38 C.F.R. § 4.71a, DC 5230, Note (2008).  
r

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's left hand 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation during any period of 
time at issue in this appeal.     

During service, in February 1987, the veteran injured his 
left little finger when he fell.  This injury, which caused 
swelling, necessitated the issuance of a splint.  
X-rays showed a fracture of the left 5th proximal middle 
phalanx.  During a discharge examination conducted the same 
month, an examiner referred to the fracture and noted painful 
range of motion in the proximal and distal joints of the 5th 
left finger.  Thereafter, the swelling did not abate so the 
veteran underwent surgery on, and then post-surgical 
placement of pins in, the finger.  

Following discharge, in April 1987, the veteran again 
underwent surgery on his left little finger as the prior 
surgery was unsuccessful, resulting in severe arthritis and 
incapacitating pain.  Thereafter, the veteran occasionally 
reported or sought treatment for, or medical personnel noted 
a history of, left finger pain or arthritis and numbness.  In 
addition, in October 2004 and November 2004, the veteran 
underwent VA examinations of his left hand.  During such 
examinations, examiners noted that the veteran was right 
handed and that his left little finger was fused or fixed 
with diminished motion.  They characterized this problem as 
minimally disabling.  During treatment visits and 
examinations, no medical professional noted that the little 
finger disability interfered with the overall function of, or 
was affecting another finger on, the veteran's left hand, or 
warranted amputation.  An initial compensable evaluation is 
thus not assignable under any applicable DC or regulation.

C.  Sinusitis

The veteran asserts that his sinusitis is more than 0 percent 
disabling because it required the removal of his tonsils and 
now necessitates the use of medication.  

The RO has evaluated the veteran's sinusitis as 0 percent 
disabling pursuant to DC 6513.  This DC provides that chronic 
maxillary sinusitis is to be rated under the General Rating 
Formula for Sinusitis (formula).  According to the formula, a 
0 percent evaluation is assignable for sinusitis detected by 
x-ray only.  A 10 percent evaluation is assignable for one or 
two incapacitating episodes of sinusitis yearly requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes yearly of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6513 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's sinus disability 
picture does not more nearly approximate the criteria for a 
higher initial evaluation during any period of time at issue 
in this appeal.     

During service, beginning on enlistment examination conducted 
in June 1983, the veteran reported or received treatment for 
sinus abnormalities occasionally attributed to sinusitis.  X-
rays confirmed the presence of such disability.  On one 
occasion, a physician's assistant indicated that the 
veteran's sinusitis was not responding to medication.  During 
a discharge examination conducted in February 1987, the 
examiner noted that the veteran had had seasonal sinusitis 
since 1984, which he treated with medication with good 
results.  

Following discharge, the veteran sought treatment 
intermittently, but not at least three times yearly, for 
sinus abnormalities attributed to sinusitis.  During 
treatment visits, he did not report that this disability was 
incapacitating.  In addition, he underwent VA examinations of 
his sinuses.  During the first such examination, conducted in 
October 2004, the veteran reported that he had not had a 
sinus infection in two years.  During the second such 
examination, conducted in November 2004, he reported that his 
sinusitis episodes were seasonal and relieved by medication.  
The examiner characterized the veteran's sinusitis as 
moderately disabling.  Given the absence of evidence 
establishing that the veteran has three to six non-
incapacitating or one to two incapacitating episodes of 
sinusitis yearly, an initial compensable evaluation is not 
assignable under DC 6513.

D.  Conclusion

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate any disability at issue in this 
decision.  The medical evidence does not establish that any 
of these disabilities, alone, causes marked interference with 
the veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to render impractical the application of the regular 
schedular standards.  The Board is therefore not required to 
remand any of these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher initial evaluations for 
left foot and left hand disabilities and sinusitis are not 
met.  The Board recognizes that the rating schedule is 
designed to accommodate changes in condition and that the 
veteran may be awarded different evaluations in the future 
should any of his disability pictures change.  38 C.F.R. 
§ 4.1.  At present, however, the above noted evaluations are 
the most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
inasmuch as a preponderance of the evidence is against each 
claim, the doctrine is not for application.  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of 3rd metatarsal fracture, left foot, is denied.  

An initial compensable evaluation for residuals of fusion of 
left small finger, PIP joint, left hand, is denied.  

An initial compensable evaluation for sinusitis is denied.  




REMAND

The veteran claims entitlement to service connection for 
asthma and bipolar disorder and entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
shoulder injury.  Additional action is necessary before the 
Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the veteran's claims for service connection are 
nec
ess
ary 
bec
aus
e 
ser
vic
e
and post-service medical records show that the veteran 
rec
eiv
ed 
tre
atm
ent 
for
bronchial and mental health abnormalities and a suicide 
att
emp
t 
in 
ser
vic
e 
and
currently has asthma and bipolar disorder.  Medical opinions 
are 
thu
s 
nee
ded
regarding whether these current disabilities are related to 
the 
doc
ume
nte
d 
in-
ser
vic
e
abnormalities.  The RO endeavored to afford the veteran an 
exa
min
ati
on 
dur
ing 
the
course of this appeal, but he did report as scheduled.  There 
is, 
how
eve
r, 
no
documentation of record indicating that the RO notified the 
vet
era
n 
of 
the
examination.  The Board therefore finds that the RO should 
aga
in 
aff
ord 
the 
vet
era
n
the necessary examinations.

In addition, in a January 2005 Decision Review Officer 
Decision, the RO granted the veteran service connection for a 
left shoulder disability and assigned that disability a 10 
percent evaluation.  Thereafter, in VA Forms 21-4138 
(Statement In Support Of Claim) received in February 2005, 
the veteran questioned why the RO had not included his left 
shoulder claim as part of his appeal.  The veteran's 
submission in this regard may be construed as a notice of 
disagreement with the January 2005 Decision Review Officer 
Decision assigning the 10 percent evaluation.  To date, the 
RO has not issued a statement of the case is response.  38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  This 
procedural defect must be cured on remand.  Once 
accomplished, the RO should return the veteran's increased 
evaluation claim to the Board for consideration only if the 
veteran perfects his appeal in a timely manner.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
is not required, and in fact, has no authority, to decide the 
claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for asthma.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) offer an opinion as to whether 
the veteran's asthma is at least as 
likely as not related to the 
veteran's active service, including 
documented in-service bronchial 
abnormalities; and 

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for bipolar 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose all psychiatric 
disabilities shown to exist, 
including, if appropriate, bipolar 
disorder;

b) offer an opinion as to whether 
such disorder is at least as likely 
as not related to the veteran's 
active service, including documented 
in-service mental health 
abnormalities; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Provide the veteran a statement of the 
case pertaining to the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of a 
left shoulder injury.  If the veteran then 
perfects his appeal of the RO's March 
January 2005 rating decision by submitting 
a timely and adequate substantive appeal, 
return the claims to the Board for 
appellate review.

4.  Readjudicate the veteran's service 
connection claims.  If either benefit 
sought on appeal is not granted, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  


Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


